                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

John Singletary and Helen Singletary,        )       Civil Action 2:19-3394-BHH
                                             )
                                 Plaintiff, )
                                             )
                    vs.                      )
                                             )         OPINION AND ORDER
U.S. Bank National Association as Trustee, )
as Trustee for Velocity Commercial Capital )
Loan Trust, and Mr. Cooper,                  )
                                             )
                               Defendants. )
__________________________________ )
                                             )
      This matter is before the Court for review of the Report and Recommendation of

United States Magistrate Judge Mary Gordon Baker made in accordance with 28 U.S.C.

§ 636(b) and Local Rule 73.02 for the District of South Carolina. On February 12, 2020, the

Magistrate Judge issued a Report and Recommendation (“Report”) recommending that this

case be remanded back to state court for lack of jurisdiction. (ECF No. 18.) The Magistrate

Judge advised Plaintiffs of the procedures and requirements for filing objections to the

Report. (Id. at 5.) Plaintiffs filed no objections and the time for doing so has expired.

                                 STANDARD OF REVIEW

       The Magistrate Judge makes only a recommendation to this Court. The

recommendation has no presumptive weight. The responsibility for making a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The

Court must make a de novo determination of those portions of the Report, or specified

proposed findings or recommendations, to which specific objection is made. 28 U.S.C. §

636(b)(1)(C). The Court may accept, reject, or modify, in whole or in part, the Report or

                                              1
may recommit the matter to the Magistrate Judge with instructions. Id. In the absence of

a timely filed objection, a district court need not conduct a de novo review, but instead must

“only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005). De novo review is also “unnecessary in . . . situations when a party makes general

and conclusory objections that do not direct the court to a specific error in the magistrate’s

proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir.

1982).

         Plaintiffs filed no objections and the time for doing so expired on March 2, 2020. In

the absence of objections to the Magistrate Judge’s Report, this Court is not required to

provide an explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d

198, 199 (4th Cir. 1983). Rather, the Court must only satisfy itself that there is no clear

error on the face of the record. Diamond, 416 F.3d at 315. For the reasons set forth in the

Report, the Court lacks subject matter jurisdiction over this matter. As such, the Court finds

that this case should be remanded to the Court of Common Pleas of Charleston County,

South Carolina.

         After a careful review of the record, the applicable law, and the Report, the Court

finds that the Report evinces no error and the Magistrate Judge’s recommendation is

proper. Accordingly, the Report is adopted and incorporated herein by reference. This case

is remanded to the Court of Common Pleas of Charleston County, South Carolina. The

Clerk of Court is directed to forward the file along with a certified copy of this Order to the

Clerk of Court for Charleston County.

                                                2
      IT IS SO ORDERED.

                                                /s/Bruce H. Hendricks
                                                United States District Judge
March 6, 2020
Charleston, South Carolina

                             NOTICE OF RIGHT TO APPEAL

      The parties are hereby notified of the right to appeal this order pursuant to Rules 3

and 4 of the Federal Rules of Appellate Procedure.




                                            3
